Citation Nr: 1537915	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-44 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1989 to March 1990 and on active duty from September 1990 to February 1992, and from January 2006 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim for service connection for a bilateral knee disability.  In April 2015 the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bilateral knee disability was the result of engaging in a large amount of running and walking with heavy gear on, while wearing military boots, rather than good running shoes. See Gundersen Lutheran treatment medical records dated August 2, 2007.  His claim for service connection has been repeatedly denied as a result of his knee condition receiving a previous diagnosis of overuse syndrome due to marathon/ultramarathon training, rather than service. See August 2007 Gundersen Lutheran treatment medical records and VA examinations dated in September 2009 and May 2012.

The pertinent evidence of record shows that the Veteran has had chronic bilateral knee pain beginning in service in 2006. See Veteran's June 2006 Service Treatment Records (STRs). Importantly, in addition to overuse syndrome, the Veteran was also diagnosed with patellofemoral syndrome and infrapatellar tendonitis during service. See Veteran's STRs dated June 12, 2006 and July 3, 2006. Moreover, the record shows that shortly after service separation, the Veteran was diagnosed with right knee mild intrasubstance patellar tendon sprain. See November 6, 2007 Gundersen Lutheran private treatment medical records. Additionally, just after the filing of his benefits claim in May 2009, the Veteran was diagnosed with, and sought treatment for, "knee arthralgia probably patella-femoral syndrome."  See Veteran's TOMAH treatment medical records dated September 25, 2009.  Finally, the Veteran's September 2009 VA examination gives a diagnosis of right patellar tendon sprain.  No diagnosis was given to the left knee instead categorizing it as normal.

Significantly, it is apparent that the Veteran's STRs, treatment medical records and 2009 VA examination denoted a continuous history of patella femoral syndrome and patellar strain.  The May 2012 VA examiner failed to address the Veteran's lay assertions that these knee disabilities stemmed from wearing heavy gear and improper footwear in service.  As a result this issue must be remanded to the examiner for a more complete discussion of the Veteran's claim.

Furthermore, the Veteran's most recent VA examination in May 2012 contains information that must be reconciled. The May 2012 VA examiner opined that the Veteran's bilateral knee exams were normal and gave no diagnosis for either knee. However, the examiner never reconciles this lack of diagnosis and normal exam against the previous September 2009 VA examiner's diagnosis of right patellar tendon sprain. This must be discussed.  Moreover, the May 2012 VA examiner's opinion that the Veteran's bilateral knee exam was normal with no diagnosis is paradoxical in the face of his rationale. The rationale states that the "bilateral knee condition was less likely as not (less than 50/50 probability) caused by or a result of or aggravated by military service, rather due to another cause as the orthopedic specialists indicated overuse due to marathons, which is due to the natural progress of this condition." Here in one breath, the examiner states the knees are normal, and then in the next, he rationalizes that the Veteran's condition is not service connected. These determinations are conflicting.

As a result of the foregoing, the VA examiner must reconcile his statements and addend his opinion. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the May 2012 examiner or an appropriate examiner to review the May 2012 VA examination.  The claims file shall be made available to and reviewed by the examiner.  A new physical examination should be performed if deemed necessary.  The examiner should provide the following opinions:

a. Identify all disabilities of the left and/or right knee that have existed at any time during the appeal period or proximate thereto. 

The examiner should reconcile the previous finding of a right patellar tendon sprain in the September 2009 VA examination versus the subsequent May 2012 VA examiner's determination that the bilateral knee was a normal examination without diagnosis.  Reconciliation should also be made with respect to the diagnosis of patellofemoral syndrome that was made contemporaneous to the time the Veteran filed his claim.  Notably, the examiner should state whether the Veteran had a disability of the knee(s) that resolved during the pendency of the appeal.

b. For any disability of the knee that has existed since the Veteran filed his claim for benefits, the examiner should state whether it is at least likely as not (a 50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to his active service.  The examiner should squarely address the Veteran's contentions that his bilateral knee disability is due to running, walking, and climbing with heavy gear on while wearing improper foot wear during in service.  Consideration must be given to his competent testimony that the onset of his knee pain occurred in service and has existed since that time.

2. After the AOJ completes all of the development requested above to the extent possible, it should again readjudicated the claim on the basis of all additional evidence associated with the claims file.  If the benefits sought on appeal are not granted, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

